

115 S1192 IS: Veterans TEST Accessibility Act
U.S. Senate
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1192IN THE SENATE OF THE UNITED STATESMay 22, 2017Mr. Rounds (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for pro-rated charges to entitlement to
			 educational assistance under Department of Veterans Affairs Post-9/11
			 Educational Assistance Program for certain licensure and certification
			 tests and national tests, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans To Enhance Studies Through Accessibility Act of 2017 or the Veterans TEST Accessibility Act. 2.Charge to entitlement for certain licensure and certification tests and national tests under Department of Veterans Affairs Post-9/11 Educational Assistance Program (a)Licensure and certification testsSubsection (c) of section 3315 of title 38, United States Code, is amended by striking shall be determined and all that follows through the end of such subsection and inserting shall be pro-rated based on the actual amount of the fee charged for the test..
 (b)National testsSection 3315A of such title is amended— (1)in subsection (a), by adding at the end the following new paragraph:
					
 (3)A national test that evaluates prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning as so described.; and
 (2)in subsection (c), by striking shall be determined and all that follows through the end of such subsection and inserting shall be pro-rated based on the actual amount of the fee charged for the test.. (c)Tests includedSection 3452(b) of such title is amended in the last sentence—
 (1)by striking and national tests providing and inserting , national tests providing; and (2)by inserting before the period at the end the following: , and national tests that evaluate prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning.
 (d)Effective dateThe amendments made by this Act shall apply to a test taken after the date that is 90 days after the date of the enactment of this Act.